DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/154,380 on January 21, 2021.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,929,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.

Allowable Subject Matter

7.	Claims 1-20 are allowed.
8.	As currently claimed, the invention is directed towards obtaining, by a processing system having a processor, an advertisement package for a product, wherein the advertisement package defines an interactive extended reality advertisement for the product, and wherein the advertisement package includes a plurality of optional features each comprising a space requirement for inclusion in a three- dimensional advertising space of an extended reality environment of a first user; creating, by the processing system, a first interactive extended reality advertisement for the product by choosing a first selected feature of the plurality of optional features according to first information relating to the first user; presenting, by the processing system, the first interactive extended reality advertisement for the product to a first user equipment; and modifying, by the processing system, the first interactive extended 
9.	The prior art of record teaches:
10. 	Amidon et al. (U.S. Pub. No. 2014/0089970) talks about downloading a data package comprising ad definition data for the virtual world advertisement, comprising files utilized to define various components, interactions, rules, and other advertisement parameters. Amidon teaches a product may be selected for inclusion in the advertisement, and teaches multiple environment for different circumstances is defined for a consumer, with the use of consumer profile. Finally, Amidon talks about presenting ads to consumers in a virtual world advertisement, and determining actions taken by the consumer on the ad. (see at least paragraphs 0028, 0033, 0035, 0047-0052, 0056, 0058, 0068, 0074 and 0097).

11. Davis et al. (U.S. Pub. No. 2009/0089294) talks about tracking user interactions on how frequently the multimedia streams with the promotional advertisement are accessed or, in case of interactive advertisements, how many and how frequently and what ways such as click, mouse-over, sign-up, etc. users have interacted with the promotional advertisement. Davis further talks about the promotional advertisements are interactive and the interactions of users on the consuming users (CUs’ devices are provided as user feedback to subscribing Advertisers in real-time so as to allow the
advertisers to increase, decrease or modify the appropriate promotional advertisements being placed. (see at least paragraphs 0097, 0100, 0113 and 0145).

Abovitz et al. (U.S. Patent No. 9,858,170) talks about a first user passing piece of the passable world that constitute an avatar of the second user wherein the second user appears to be in the same room with the first user.

13. 	DU (U.S. Pub. No. 2017/0287007) talks about systems, devices and methods for context based content-matching advertisement that includes real-time augmented reality (AR) enhancement. Du further talks about a spatial characteristic comprising a three-dimensional spatial characteristics.

14. 	Although the above cited references teaches or suggest particular concepts within the present invention such as obtaining, by a processing system having a processor, an advertisement package for a product, wherein the advertisement package defines an interactive extended reality advertisement for the product, and wherein the advertisement package includes a plurality of optional features each comprising a space requirement for inclusion in a three- dimensional advertising space of an extended reality environment of a first user; creating, by the processing system, a first interactive extended reality advertisement for the product by choosing a first selected feature of the plurality of optional features according to first information relating to the first user; presenting, by the processing system, the first interactive extended reality advertisement for the product to a first user equipment; and modifying, by the processing system, the first interactive extended reality advertisement to increase interaction with the first interactive extended reality advertisement by the first user.  Upon further search and consideration, no references, alone or in combination teaches or suggests the invention as claimed.  As such, the examiner has determined the invention to be non-obvious over the prior art.
15.	Regarding subject matter eligibility under 35 U.S.C. 101, the claims recite significantly more than the abstract idea of obtaining, by a processing system having a processor, an advertisement package for a product, wherein the advertisement package defines an interactive extended reality advertisement for the product, and wherein the advertisement package includes a plurality of optional features each comprising a space requirement for inclusion in a three- dimensional advertising space of an extended reality environment of a first user; creating, by the processing system, a first interactive extended reality advertisement for the product by choosing a first selected feature of the plurality of optional features according to first information relating to the first user; presenting, by the processing system, the first interactive extended reality advertisement for the product to a first user equipment; and modifying, by the processing system, the first interactive extended reality advertisement to increase interaction with the first interactive extended reality advertisement by the first user.  The claims as a whole integrates the mental process into a practical application.
	 
Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.